Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered May 13, 1998, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Defendant received meaningful representation in connection with his plea and sentence (see, People v Benevento, 91 NY2d 708, 713-714; People v Ford, 86 NY2d 397, 404). The court was under no obligation to appoint new counsel when defendant’s attorney informed the court that defendant purportedly wished to make an application to withdraw his plea, and that such application was without legal foundation. Defendant did not, in *420fact, move to withdraw his plea, but instead made a supplication for leniency, and there is nothing in the existing record to indicate that defendant wished to offer any legal basis for vacatur of the plea. In any event, the record establishes the voluntariness of the plea and the propriety of the court’s enhancement of sentence for defendant’s violation of two conditions of his plea agreement (see, People v Figgins, 87 NY2d 840).
We perceive no basis for reduction of sentence.
Defendant’s remaining contentions, including those contained in his pro se supplemental brief, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Sullivan, P. J., Andrias, Wallach, Saxe and Friedman, JJ.